Citation Nr: 9920142	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO that denied a claim of entitlement to nonservice-connected 
pension and an application to reopen a previously denied 
claim of service connection for a back disability.  

With respect the veteran's claim to reopen, it should be 
pointed out that an appeal to the Board is initiated by 
filing a notice of disagreement (NOD).  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after 
a statement of the case (SOC) is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.200, 20.202 (1998).  Although a 
statement of the case on this issue was sent to the veteran 
in October 1998, no substantive appeal was thereafter 
submitted.  Consequently, the veteran did not perfect an 
appeal of the claim to reopen.  The only issue remaining 
before the Board is the pension question.  Id.  


REMAND

As for the claim of entitlement to nonservice-connected 
pension, the Board notes that VA regulations require that a 
supplemental statement of the case (SSOC) be furnished to the 
appellant when additional pertinent evidence is received 
following the issuance of a SOC or SSOC.  38 C.F.R. § 19.31 
(1998).  In the present case, the record shows that the RO 
issued a SOC pertaining to the nonservice-connected pension 
issue in February 1996.  Additional evidence was subsequently 
received, which included private and VA treatment reports, 
dated from February 1996 to August 1997.  It appears that 
this evidence was reviewed by the RO in October 1998, but 
only for purposes of determining whether it constituted new 
and material evidence sufficient to reopen the aforementioned 
service connection claim, 

not the veteran's claim for nonservice-connected pension.  
The evidence contains medical evidence relative to his claim 
that he is unemployable due to various disabilities; and, 
therefore, is "pertinent" to the claim on appeal.  Because 
no SSOC addressing that evidence has since been issued, a 
remand is required to correct this procedural defect.  Id.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
notified of the right to submit further 
evidence and argument.

2.  After the above development has been 
completed, the RO should re-adjudicate 
the veteran's pension claim.  
Consideration should include the entire 
record, including all evidence received 
since issuance of the SOC.  If the 
benefit sought is denied, the RO should 
issue a SSOC that reflects such action by 
the RO.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


